DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 directed to an invention non-elected with traverse in the reply filed on 10/05/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of an inkjet manufacturing method for an inkjet head that includes the method steps of forming a first protective film on a surface of a composite substrate and an inner wall surface of an ink flow path; splitting that is splitting the composite substrate into flow path substrates; and forming a second protective film on a least an exposed face in a split face of the flow path substrate generated in splitting, the exposed face being exposed in a surface of a head chip.  It is these steps found in the claims, as it is claimed in the combination, that has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2013/0278673) to Takeuchi (hereinafter Takeuchi).
Regarding Claim 1, Takeuchi teaches an inkjet head manufacturing method for an inkjet head (see Fig. 2B) that includes a head chip (10, Fig. 2B) including: a nozzle (11, Fig. 2B) that ejects ink [Paragraph 0043]; and a flow path substrate (23, Fig. 2B) including an ink flow path which communicates with the nozzle (11) and through which the ink flows [Paragraphs 0043-0050].
Takeuchi fails to teach 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853